ACCEPTED
                                                                              03-15-00637-CV
                                                                                      7834074
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        11/16/2015 8:54:16 AM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                       NO. 03-15-00637-CV

           IN THE COURT OF APPEALS FOR THE           FILED IN
                                              3rd COURT OF APPEALS
      THIRD JUDICIAL DISTRICT OF TEXAS AT AUSTIN   AUSTIN, TEXAS
_________________________________________________________
                                              11/16/2015 8:54:16 AM
                                                         JEFFREY D. KYLE
              AIRLINX COMMUNICATIONS, INC.,                   Clerk


                          APPELLANT,

                                 v.

ULTRA ELECTRONICS ADVANCED TACTICAL SYSTEMS, INC.,

                       APPELLEE.
_________________________________________________________

  From The District Court Of Travis County, 353rd Judicial District,
Cause No. D-1-GN-12-002873; The Honorable Karin Crump Presiding


        APPELLEE’S MOTION TO DISMISS APPEAL


                              JEFFREY J. HOBBS
                              State Bar No. 24012837
                              jhobbs@abaustin.com
                              MARK L. HAWKINS
                              State Bar No. 00790843
                              mhawkins@abaustin.com
                              ANDREW F. YORK
                              State Bar No. 24066318
                              ayork@abaustin.com
                              ARMBRUST & BROWN, PLLC
                              100 Congress Avenue, Suite 1300
                              Austin, Texas 78701
                              (512) 435-2300 – telephone
                              (512) 435-2360 – facsimile
                              ATTORNEYS FOR APPELLEE
TO THE HONORABLE COURT OF APPEALS, THIRD DISTRICT OF TEXAS:

      Appellee Ultra Advanced Tactical Systems, Inc. files this Motion to Dismiss

Appeal, and respectfully shows the Court as follows:

A.    Appellant’s Notice of Appeal Was Untimely.

      The Court should dismiss Appellant’s appeal because it was not timely

perfected.   The trial court signed its Final Judgment and Order Confirming

Arbitration Award on July 15, 2015. CR 391-397. As the Court noted, Appellant

was required to file its notice of appeal on or before August 14, 2015, but

Appellant’s Notice of Appeal was not filed until October 7, 2015.           CR 403;

November 3, 2015 letter from Jeffrey D. Kyle, Clerk, to Tjalling Hoiska. To avoid

dismissal of the appeal for want of jurisdiction, the Court required Appellant to

provide either (1) proof of timely mailing of the Notice of Appeal to the trial court,

or (2) an affidavit swearing that the filing was mailed to the district clerk on or

before August 14, 2015. November 3, 2015 letter from Jeffrey D. Kyle, Clerk, to

Tjalling Hoiska.

      In response, Appellant did not submit proof that it ever mailed its Notice of

Appeal to the district clerk, timely or otherwise. Instead, Appellant’s president,

Tjalling Hoiska, filed an affidavit parroting the language of the Court’s directive,

swearing under oath that “[t]he Notice of Appeal for this trial court case was

mailed to the district clerk’s office on or before August 14, 2015,” without even



                                          2
offering a date on which the Notice of Appeal was supposedly mailed. Affidavit of

Tjalling P. Hoiska at ¶ 3. Mr. Hoiska’s affidavit is at best confused, and at worst

false testimony.

      Mr. Hoiska signed the Notice of Appeal on October 7, 2015, the same day it

was electronically filed with the district court. CR 403. Mr. Hoiska now claims

that despite signing the Notice of Appeal on October 7, 2015, he had previously

mailed it to the district clerk on some unidentified date, before it was actually

signed and filed. Moreover, in its Docketing Statement, Appellant confirmed that

the Notice of Appeal was filed on October 7, 2015, and where the form requests,

“[i]f mailed to the trial court clerk, also give the date mailed,” Appellant left the

answer blank, indicating that the Notice of Appeal was never mailed. Docketing

Statement at § V.

      Given those prior representations and circumstances, Mr. Hoiska’s sworn

testimony that he timely mailed a post-dated notice of appeal to the district clerk

strains credibility. The Court should disregard it, and dismiss Appellant’s appeal

for want of jurisdiction.

B.    Appellant Cannot Pursue This Appeal Pro Se.

      As an alternative, the Court need not resolve Mr. Hoiska’s dubious

testimony, and instead can dismiss this appeal because Appellant is not represented

by an attorney. Appellant is a corporation, and purports to be represented by its



                                          3
president, Mr. Hoiska, who is not an attorney.         Docketing Statement at § I

(confirming Appellant’s organizational status and its appearance pro se) and § X

(stating “N/A” for Tjalling Hoiska’s State Bar number); Affidavit of Tjalling P.

Hoiska at ¶ 2 (testifying that Tjalling Hoiska is Appellant’s president).

      In Texas, a corporation must be represented by a licensed attorney, and it

cannot act pro se through a corporate officer who is not an attorney. Chavez v.

Pugh, No. 03-15-00395-CV, 2015 WL 5781113 at *1 n.1 (Tex. App.—Austin Oct.

2, 2015, no pet.) (mem. op.) (noting corporation’s president could not represent

corporation pro se); Rose Air, LLC v. Brazoria County Appraisal Dist., No. 01-13-

01085-CV, 2014 WL 2538630 at *1 (Tex. App.—Houston [1st Dist.] June 5, 2014,

no pet.) (mem. op.) (dismissing limited liability company’s appeal because it was

not represented by counsel); MHL Homebuilder LLC v. Dabal/Graphic Resource,

No. 14-05-00295-CV, 2005 WL 1404475 at *1 (Tex. App.—Houston [14th Dist.]

June 16, 2005, no pet.) (mem. op.) (same).

      Because Appellant is not represented by counsel, the Court should dismiss

Appellant’s appeal.




                                          4
                                  PRAYER

      Based on the foregoing, Appellee Ultra Electronics Advanced Tactical

Systems, Inc. respectfully requests that the Court grant its Motion to Dismiss

Appeal and enter an order dismissing Appellant’s appeal and taxing all costs

against Appellant.

                              Respectfully submitted,

                               /s/ Jeffrey J. Hobbs
                              JEFFREY J. HOBBS
                              State Bar No. 24012837
                              jhobbs@abaustin.com
                              MARK L. HAWKINS
                              State Bar No. 00790843
                              mhawkins@abaustin.com
                              ANDREW F. YORK
                              State Bar No. 24066318
                              ayork@abaustin.com
                              ARMBRUST & BROWN, PLLC
                              100 Congress Avenue, Suite 1300
                              Austin, Texas 78701
                              (512) 435-2300 – telephone
                              (512) 435-2360 – facsimile
                              ATTORNEYS FOR APPELLEE



                     CERTIFICATE OF CONFERENCE
       I hereby certify that the undersigned counsel for Appellee conferred with
Tjalling Hoiska, Appellant’s president, regarding the foregoing motion, and Mr.
Hoiska has stated that Appellant opposes the motion.


                               /s/ Jeffrey J. Hobbs
                               Jeffrey J. Hobbs


                                       5
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
by electronic filing and electronic mail to the following on November 16, 2015:

      Tjalling P. Hoiska
      Airlinx Communications, Inc.
      Box 253
      Greenville, NH 03048
      thoiska@airlinx.com

                                 /s/ Jeffrey J. Hobbs
                                 Jeffrey J. Hobbs




                                         6